UNITED STATES COURT OF APPEALS
                      FOR THE FIRST CIRCUIT
                                           

No. 94-1699

                     LYDIA LIBERTAD, ET AL.,

                     Plaintiffs - Appellants,

                                v.

                  FATHER PATRICK WELCH, ET AL.,

                     Defendants - Appellees.

                                           

           APPEAL FROM THE UNITED STATES DISTRICT COURT

                 FOR THE DISTRICT OF PUERTO RICO

          [Hon. H ctor M. Laffitte, U.S. District Judge]                                                                 

                                           

                              Before

                     Torruella, Chief Judge,                                                     

                 Campbell, Senior Circuit Judge,                                                         

                    and Boudin, Circuit Judge.                                                       

                                           

     Catherine  Albisa, with whom Judith Berkan  was on brief for                                                         
appellants.
     Mathew  D. Staver, with whom  Frederick H. Nelson and Nicole                                                                           
M.  Arfaras,  were  on  brief for  appellees  Ed  Martin,  Donald                     
Treshman and Rescue America.
     Miguel  A. Gim nez-Mu oz  and  Cordero, Miranda  & Pinto  on                                                                       
brief for appellees Father Patrick Welch and Norman Weslin.

                                           

                          April 28, 1995
                                           

          TORRUELLA,  Chief Judge.   A  group of  individuals and                    TORRUELLA,  Chief Judge.                                           

organizations  representing women  who have  sought or  will seek

family planning services  in Puerto  Rico ("Appellants")  brought

this  action  against   certain  individuals  and   organizations

("Appellees")  who oppose  abortion and  coordinate anti-abortion

demonstrations  at women's  health clinics  in Puerto Rico.   The

Appellants  appeal from  the  district court's  grant of  summary

judgment disposing of  their claims brought under     1962(c) and

(d) of  the Racketeer  Influenced and Corrupt  Organizations Act,

("RICO"), 18 U.S.C.    1961  et seq. (1984),  and the  "hindrance                                              

clause"  of 42  U.S.C.    1985(3) (1981).1   In  granting summary

judgment for  Appellees,  the  district  court ruled:    1)  that

Appellants'  claims  brought under      1962(c) and  (d)  of RICO

failed because Appellants did not show either the existence of an

enterprise  or a  pattern of  racketeering activity; and  2) that

Appellants' claims  brought under  the "hindrance clause"  of the

"Ku   Klux  Klan  Act,"  42  U.S.C.     1985(3),  failed  because

Appellants did not show "that the purpose of [Appellees'] alleged

conspiracy was to prevent or hinder law enforcement officers from

giving or securing to women their right to seek abortions."   For

the following reasons, we affirm in part and reverse in part.

                          I.  BACKGROUND                                    I.  BACKGROUND

          A.  The Parties                    A.  The Parties                                   

                                                  

1  Appellants also  brought several pendant state law  claims for
negligence,  nuisance,   and  illegal   use  of   amplifiers  and
loudspeakers,   which  the   district  court   dismissed  without
prejudice.  Those claims are not before us.

                               -2-

          Appellants  initiated this  action on  behalf of  women

seeking  reproductive  health  services  and  their  health  care

providers.   Among the named  plaintiffs are two  women using the

pseudonyms "Lydia  Libertad"  and "Emilia  Emancipaci n."    Both

Libertad  and Emancipaci n  are  Puerto Rico  residents and  have

sought  reproductive  health services  on  the  island.   Another

plaintiff,  Rosa  C ceres, is  the  Clinic  Administrator at  the

Women's Metropolitan Clinic ("WMC")  in R o Piedras, Puerto Rico,

which provides a range  of reproductive health services including

abortion.   WMC is owned  in turn by  plaintiff Oficinas M dicas.

Plaintiff Mary  Rivera is the  Clinic Supervisor and  Director of

Counselling at  the Cl nica Gineco-Quir rgica,  ("Cl nica") which

also  provides reproductive  health services  including abortion.

Plaintiffs Ana E. Gonz lez-D vila  ("Gonz lez") and Dr. Rafael E.

Castro-De Jes s  ("Castro") are, respectively,  the administrator

and  the  medical director  of  plaintiff  Ladies Medical  Center

("LMC"),   which  also  provides   reproductive  health  services

including  abortion.   The Grupo  Pro Derechos  Reproductivos, an

abortion rights organization, is also a plaintiff.

          Defendant Father Patrick Welch is the head of the anti-

abortion rights  organization Pro-Life Rescue Team ("PLRT"), also

a named defendant.   Defendants Donald  Treshman and Reverend  Ed

Martin are, respectively, the National Director and the Executive

Director of defendant Rescue America,  a nationwide anti-abortion

rights  group based in Houston.   Defendant Norman  Weslin is the

director  of   the  defendant  anti-abortion   rights  group  the

                               -3-

Sacrificial Lambs of Christ ("SLC").  Defendant Carlos S nchez is

a member of the anti-abortion rights group Pro-Vida.

          B.  Events Leading to this Action                    B.  Events Leading to this Action                                                     

          We  present the facts here  in the light most favorable

to the Appellants.  See Maldonado-Denis v. Castillo-Rodr guez, 23                                                                       

F.3d  576, 581 (1st Cir.  1994) (when reviewing  grant of summary

judgment,  record   is  examined  in  light   most  favorable  to

nonmovant).    Some  or  all  of  the  Appellees  staged  protest

demonstrations,  which  they  refer   to  as  "rescues,"  at  the

plaintiff  clinics  on  five  occasions:    September  26,  1992,

September  28, 1992,  December 17,  1992, December 24,  1992, and

January  8, 1993.  During  each of  the five  protests, Appellees

blockaded the clinics so that clinic personnel and patients could

not  enter.  Each  blockade was carried out  in a similar manner.

Typically,  the protests  began before  the clinics  opened, with

Appellees  blocking  access to  the clinics  and parking  lots by

physically obstructing the entrances, linking  their arms tightly

together and refusing  to allow anyone to  pass through. Outside,

the  protesters  shouted  slogans  through  megaphones  to clinic

personnel and patients, told patients that they were "murderers,"

screamed  insults   at  clinic   personnel,  and  videotaped   or

photographed  people as  they attempted  to enter  and  leave the

clinics.   The  protesters also  defaced the  clinic property  by

affixing  difficult-to-remove stickers  depicting fetuses  on the

walls  and  entrances, and  by scrawling  graffiti on  the clinic

walls.  During  these blockades, litter was strewn  around clinic

                               -4-

property  and on  the properties of  surrounding businesses.   In

addition to effectively shutting down the clinics for all or part

of a  day, these protests  caused extensive  and costly  property

damage to the clinics.

          Appellee  Welch  and some  of  the  minor children  who

protest  with him  have  on  occasion  entered  the  clinics  and

intimidated or harassed  patients and  staff.   On September  26,

1992,  Welch invaded the  LMC and pushed  plaintiff Gonz lez from

the clinic  entrance all the way through  the waiting room to the

back  office, trapping  her there  for  a number  of  hours.   On

September 28, 1992,  Welch and a  young girl  entered one of  the

clinics and remained in  the waiting room, despite being  told to

leave by clinic  staff.  Patients  with appointments would  enter

and  then leave when they  recognized Welch in  the waiting room.

Eventually, the police had to come and remove Welch and the young

girl.

          The record indicates that of the five protests at issue

in this  case, the  January 8,  1993 protest is  the only  one at

which all of  the Appellees,  not just Welch  and his  followers,

participated.     The   tactics  employed   on  January   8  were

considerably more aggressive.  In addition to the above-mentioned

blockade methods, Appellees also blocked clinic access by parking

buses in front of clinic entrances and then refusing to move them

when instructed to do so by the police.  Appellees chain-locked a

clinic entrance and then covered the lock with tape to prevent it

from being pried  open.   One clinic supporter  received a  death

                               -5-

threat  from  a  protester.   The  clinic  suffered  considerable

property damage as well;  locks were filled with glue or gum, and

gates were broken or otherwise damaged to prevent entry.

          When  the  police  attempted  to  arrest protesters  on

January 8, many  protesters climbed  under the motor  vehicles to

avoid arrest.   Demonstrators also used other delay tactics, such

as  going limp  when police arrested  them, or lying  down on the

ground and locking arms, thus making it nearly impossible for the

officers to  physically remove  them from  the clinic  property. 

The  evidence  also  indicates  that   some  protesters  actively

resisted arrest by assaulting officers, or by flailing their arms

to make the officer's task more difficult and time-consuming.  At

one blockade, protesters  poured acid  in a police  van in  which

several arrestees were held, necessitating that they be taken out

of the van and further delaying the police.  

          The  blockades  demand   that  local  law   enforcement

officials  expend a  significant  amount of  time and  resources;

between forty-five  and sixty  officers are usually  deployed for

each protest.  Law enforcement officials testified that they  are

overwhelmed  by the protesters' tactics,  that they are unable to

either  deter the blockades or  keep the clinics  open during the

blockades. 

          Some Appellees explained during  depositions and at the

hearing that one reason  for these tactics is  to "buy time"  for

the "unborn" -- i.e., to delay  their arrests, thereby prolonging                              

the  blockade of the clinic and delaying or preventing the clinic

                               -6-

from  resuming  its  business, particularly  the  performance  of

abortions. 

          C.  Procedural History                    C.  Procedural History                                          

          On January 8, 1993, Appellants filed the instant action

seeking a temporary restraining order, a preliminary  injunction,

and   a  permanent  injunction  enjoining  Appellees  from  using

unlawful   force,   harassment,   intimidation,    and   physical

obstruction  during  their  protests  in  front  of  Puerto  Rico

clinics.   The district court  denied the motion  for a temporary

restraining  order, but held a hearing from February 4-9, 1993 on

Appellants'  request for a  preliminary injunction,  during which

extensive testimonial  and documentary evidence  was presented by

both parties.

          On  February 9,  1993, during  the  hearing, Appellees'

counsel moved for dismissal of the complaint as to defendants SLC

and  Rescue  America  on  the  grounds of  defective  service  of

process.2  The court  examined the record and found  that service

on these defendants  was defective because the  summons failed to

state the name of the person served.  The court attempted to have

the U.S. Marshal who had served the summons called into  court to

testify, but the Marshal was unavailable.  The court did not rule

at  that  time on  the defective  service  of process  issue, but

advised Appellants' counsel to "inquire"  about the problem.   At

                                                  

2   Significantly, counsel for SLC and Rescue America was present
at the hearing, as well as all other court proceedings,  and made
a general appearance in  the case, rather than a  special limited
appearance to contest proper service.

                               -7-

the hearing's  close, the  court  ordered the  parties to  submit

post-hearing briefs.

          On  November 1,  1993,  the district  court denied  the

preliminary   injunction,  ruling   that   Appellants   had   not

demonstrated a reasonable likelihood of success on  the merits of

their  complaint, and  that there  existed no genuine  dispute of

material facts.   The court converted  the Appellees' motions  to

dismiss into  motions for  summary judgment pursuant  to Fed.  R.

Civ. P. 12(c), and  ordered Appellants to show cause  why summary

judgment  should not  be entered.   Accordingly, on  December 30,

1993,  Appellants  filed  their  opposition  to summary  judgment

accompanied by a statement alleging disputed material facts.

          In March  of 1994,  responding to perceived  threats by

Appellees  to  begin another  round  of  blockades and  protests,

Appellants filed  a motion renewing their  request for injunctive

relief.   On  May 3,  1994, the  court denied  this request,  and

granted summary judgment in  Appellees' favor.  Specifically, the

court held  1) that Appellants'  claims brought under     1962(c)

and (d) of RICO failed because Appellants did not show either the

existence of an enterprise or a pattern of racketeering activity;

and  2)  that Appellants'  claims  brought  under the  "hindrance

clause"  of 42 U.S.C.   1985(3) failed because Appellants did not

show "that the purpose of [Appellees'] alleged  conspiracy was to

prevent  or  hinder  law  enforcement  officers  from  giving  or

securing  to women their  right to seek abortions."   In the same

order,  the court dismissed the claims against Rescue America and

                               -8-

SLC on the grounds of defective service of process. 

                   II.  PRELIMINARY DISCUSSION                             II.  PRELIMINARY DISCUSSION

          A.  Standard of Review                    A.  Standard of Review                                          

          Summary  judgment  is  appropriate  when  "there is  no

genuine issue as to any  material fact and . . . the moving party

is  entitled to a judgment as a matter  of law."  Fed. R. Civ. P.

56(c).   We review a grant of summary judgment de novo, examining                                                                

the  entire record in the  light most favorable  to the nonmovant

and indulging  all reasonable  inferences in that  party's favor.

Maldonado-Denis, 23  F.3d at  581 (citations omitted);  Pagano v.                                                                        

Frank, 983 F.2d 343, 348 (1st Cir. 1993).                 

          The movant must aver an "absence of evidence to support

the  nonmoving  party's case."   The  burden  then shifts  to the

nonmovant, the party opposing  summary judgment, to establish the

existence  of at least one fact issue which is both "genuine" and

"material."  Maldonado-Denis, 23 F.3d at  581 (quoting Garside v.                                                                        

Osco Drug, Inc., 895 F.2d 46, 48 (1st Cir. 1990) (other citations                         

omitted)).    A  "genuine" issue  is  one  that  properly can  be

resolved only  by a finder of  fact because it may  reasonably be

resolved  in  favor of  either party.   Id.    In other  words, a                                                    

genuine issue exists "if there is 'sufficient evidence supporting

the claimed  factual dispute'  to require  a choice between  'the

parties'  differing  versions  of  the  truth  at trial.'"    Id.                                                                          

(quoting Garside, 895  F.2d at  48).  A  "material" issue is  one                                                                                              

that might affect  the outcome  of the suit  under the  governing

law.  Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).                                               

                               -9-

          The  nonmovant  may  not defeat  a  properly  supported

motion for summary  judgment by relying upon  mere allegations or

evidence  that is less than significantly probative.  Id. at 249-                                                                  

50.    Rather, the  nonmovant  must  present definite,  competent

evidence to rebut the motion.  Maldonado-Denis, 23 F.3d at 581.                                                        

          B.  Standing                    B.  Standing                                

          During oral argument, Appellees' counsel raised for the

first  time in  this case  the issue  of Appellants'  standing to

bring  their  claims.    Because  standing  is  a  jurisdictional

requirement  which  remains  open  to review  at  all  stages  of

litigation, National Org. for Women v. Scheidler,    U.S.   , 114                                                          

S.  Ct. 798,  802  (1994),  we  ordered  the  parties  to  submit

supplemental briefs on the question. 

          If a  plaintiff lacks standing to bring a matter before

a court, the court lacks jurisdiction to decide the merits of the

underlying  case.  United States v.  AVX Corp., 962 F.2d 108, 113                                                        

(1st  Cir.  1992).     Thus,  standing  is   a  threshold  issue,

determining whether the court has the power to hear the case, and

whether  the putative  plaintiff is  entitled to  have the  court

decide  the  merits  of the  case.    Id.    The inquiry  into  a                                                  

plaintiff's   standing  "involves   a  blend   of  constitutional

requirements  and  prudential  considerations."     Valley  Forge                                                                           

Christian Coll.  v. Americans United for Separation of Church and                                                                           

State, 454 U.S. 464, 471 (1982).                 

          There  are  three  irreducible, minimum  constitutional

                               -10-

elements  of standing.  Lujan  v. Defenders of  Wildlife,    U.S.                                                                  

  , 112 S. Ct. 2130,  2136 (1992).  First, a plaintiff  must have

suffered  an  "injury  in fact"  --  an  invasion  of a  legally-

protected interest which is  (a) concrete and particularized, and

(b)  actual or imminent,  not conjectural  or hypothetical.   Id.                                                                          

(footnote and internal quotations omitted). Second, there must be

a causal connection between the injury and the conduct complained

of,  such that the injury  is fairly traceable  to the challenged

action of the  defendant and  not the result  of the  independent

action  of some third party not before  the court.  Id.  Finally,                                                                

it  must be likely, and  not merely speculative,  that the injury

will be redressed by a favorable decision.  Id.                                                        

          To establish these elements  of standing at the summary

judgment stage of a  proceeding, a plaintiff cannot rest  on mere

allegations, but  must set forth  by affidavit or  other evidence

specific facts which for purposes of  the summary judgment motion

will be taken to be true.  Id. at 2137.                                        

          In   addition   to   these  constitutionally   required

elements,  the  doctrine  of  standing  also  involves prudential

considerations.  Specifically, a  court must determine 1) whether

a  plaintiff's  complaint  falls  within the  zone  of  interests

protected  by  the law  invoked;  2)  whether  the  plaintiff  is

asserting  its own rights and  interests, and not  those of third

parties;3 and 3) that  the plaintiff is not  asking the court  to
                                                  

3  An  exception to this  general rule is  that associations  may
assert  the claims  of  their members  in certain  circumstances,
discussed below.

                               -11-

adjudicate abstract  questions of wide public  significance which

amount to generalized grievances  more appropriately addressed by

the legislature.  AVX Corp., 962 F.2d at 114 (citations omitted).                                    

           Finally,  the Supreme  Court  has stated  that a  RICO

plaintiff  seeking to  invoke  a court's  jurisdiction must  also

establish that she has  been injured in her business  or property

by  the   conduct  allegedly  constituting  the  RICO  violation.

Sedima,  S.P.R.L. v. Imrex Co.,  Inc., 473 U.S.  479, 496 (1985).                                               

With these principles in mind,  we address whether the Appellants

have standing as to each claim.

          1.  Appellants' standing to bring a RICO claim                     1.  Appellants' standing to bring a RICO claim                                                                   

          Appellees first  contend that Appellants  lack standing

to assert claims under    1962(c) and (d) of RICO.  Specifically,

they argue  that Libertad,  Emancipaci n, and Grupo  Pro Derechos

Reproductivos  ("Grupo Pro  Derechos") lack  standing to  bring a

RICO  claim  because  they  suffered  no injury  to  business  or

property.   Second, Appellees  argue that the  three clinics  and

Gonz lez, C ceres,  and Castro  lack standing under  RICO because

they  have failed  to  show that  Appellees' actions  proximately

caused them any injury.  

               a.  Do Libertad and Emancipaci n have standing?                         a.  Do Libertad and Emancipaci n have standing?

          Libertad  and Emancipaci n  are women  who have  sought

reproductive health services at  the blockaded clinics.  Libertad

submitted a sworn statement  in support of Appellants' opposition

to summary judgment, in which she described her experience at the

WMC.   She stated  that the anti-abortion  protesters intimidated

                               -12-

her and made her  angry; however, the protesters did  not prevent

her from attending her appointment at the clinic and obtaining an

abortion.

          Emancipaci n  testified at the summary judgment hearing

about her experience at the  blockaded clinic.  Unlike  Libertad,

Emancipaci n  was intimidated  enough by the  Appellees' blockade

and  protest  tactics that  she  was deterred  from  entering the

clinic for her appointment.   Emancipaci n eventually returned to

the  clinic  on  a  different  day,  however,  and  there  is  no

indication that the delay caused her any physical harm.

          Although we acknowledge that both women reasonably felt

intimidated and  harassed, neither  woman suffered any  injury to

business  or property, as is  required for standing  to sue under

RICO.   We therefore hold  that Libertad and  Emancipaci n do not

have standing to maintain this RICO claim.

               b.  Does the Grupo Pro Derechos have standing?                         b.  Does the Grupo Pro Derechos have standing?

          Appellant  Grupo  Pro  Derechos  is an  association  of

feminist  and human  rights organizations  and individuals.   The

group's mission is to defend women's reproductive rights, and  to

work  for quality  women's  health services,  sex education,  and

family planning.  It allocates some of its resources to providing

protection  for women who patronize  a blockaded clinic, and sues

on its own behalf and on behalf of its members.  

          We have  combed through the voluminous  record and have

been  unable  to  find   any  evidence,  or  even   any  specific

allegation,  that the Grupo Pro Derechos has sustained any injury

                               -13-

to business or  property as a result of  Appellees' conduct.  One

of  the   organization's  members,  Ms.  Nancy   Herzig  Shannon,

testified  that  while  at  one  of  the  blockaded clinics,  she

received  a death threat from a protester.   She is not herself a

named plaintiff,  however,  and she  did  not testify  about  any

injury  sustained  by  the  group, such  as  expended  resources,

property  damage, foregone  business activities,  or extortionate

threats  to its  general membership.   While  the conduct  of the

protesters,  lawful and  unlawful, certainly  conflicts with  the

group's mission  and renders  their objectives more  difficult to

achieve, this  by itself does not  give rise to an  injury to the

group's  business or property interests.   We therefore hold that

the  Grupo Pro Derechos does  not have standing  to maintain this

RICO cause of action.4

               c.  Do the remaining Appellants have standing?                         c.  Do the remaining Appellants have standing?

          Appellees  claim that  the  remaining  Appellants,  the

three  clinics  and  their  directors   or  administrators,  lack

standing to bring the RICO claim because they have failed to show

                                                  

4  Plaintiffs like Libertad and  Emancipaci n could have standing
to sue under  RICO, if they were to submit sufficient evidence of
injury  to  business or  property such  as  lost wages  or travel
expenses,  actual  physical  harm, or  specific  property  damage
sustained as a result of a RICO defendant's actions.   The record
before us, however, does not sufficiently establish this required
element.   Similarly,  it  is not  impossible for  unincorporated
groups and  organizations to  have standing  under  RICO, if  the
group could meet the  tests for associational or representational
standing,  see, e.g., Pennell v. City of  San Jos , 485 U.S. 1, 7                                                            
n.3  (1988),  and  could   sufficiently  establish  that  a  RICO
defendant's  conduct  caused  it   some  injury  to  business  or
property.  

                               -14-

that  Appellees' acts  proximately caused them  injury.5   Even a

cursory  review  of the  record,  particularly  of the  testimony

adduced at  the summary  judgment hearing, belies  this argument.

The record  is replete  with evidence  of the extensive  property

damage  caused by Appellees'  blockades at  the clinics:   broken
                                                  

5   Appellees  also  claim that  these  Appellants lack  standing
because  they  "lack"  the  necessary  two predicate  acts.    As
Appellees point out, to prove a violation of RICO, a plaintiff or
plaintiffs  must show a  minimum of the  two necessary "predicate
acts"  which  allegedly  constitute  a  "pattern  of racketeering
activity."   See  18 U.S.C.    1961(5).   Appellees  contend that                          
because the record shows the WMC and LMC clinics were the targets
of only one blockade each, neither of them can sue under RICO.

   This  argument  simply  has  no  merit.    An  analysis  of  a
plaintiff's  standing focuses not on the claim itself, but on the
party  bringing the  challenge;  whether a  plaintiff's complaint
could survive  on  its  merits  is  irrelevant  to  the  standing
inquiry.  Family &  Children's Ctr. v. School City  of Mishawaka,                                                                          
13 F.3d 1052,  1058 (7th  Cir. 1994); see  also Washington  Legal                                                                           
Found. v. Massachusetts Bar  Found., 993 F.2d 962, 971  (1st Cir.                                             
1993) ("Our  standing inquiry  depends on whether  the plaintiffs
have established the existence of a case or controversy . . . but
does not involve the  merits of particular claims.").   The "two-
act minimum" is a part of  the substantive "pattern" element of a
RICO cause  of action, not  a threshold requirement  necessary to
confer standing.  See 18 U.S.C.    1961(5) and 1962; Fleet Credit                                                                           
Corp. v. Sion, 893 F.2d 441, 444 (1990).                       

   Moreover,  nowhere in either the text of  RICO or the case law
is there any suggestion that each victim of an alleged pattern of                                                  
racketeering activity  must have suffered at  least two predicate
acts  at the hands  of the defendant.   In fact,  adopting such a
requirement  would  conflict  with  the   statute's  purpose  and
seriously  curtail the  statute's  intended  breadth.  Under  the
Appellees'   proposed  scheme,  a   defendant  could  avoid  RICO
liability  simply by  continually  choosing new  targets for  his
unlawful  activities,  a  result  that Congress  could  not  have
intended.   In the  instant case,  each Appellant clinic  was the
target  of  Appellees' unlawful  blockades.    Each blockade  was
executed in a similar fashion with exactly the same purpose -- to
delay  or   prevent  the  clinics  from   opening  and  providing
abortions.  Therefore, that  the LMC and WMC were  only blockaded
once each is irrelevant  to either their standing under  RICO, or
to the  merits of their claim.  It is sufficient that the clinics
have been among the targets of Appellees' five blockades.

                               -15-

locks, damaged gates, vandalism, strewn litter on the grounds, to

list  examples.  Appellee Welch and his followers also did damage

inside the  clinics, ripping  out electrical sockets  and jamming

door  locks.  The blockades also delayed or prevented the clinics

from conducting business on  those days.  We therefore  find that

Appellants  have  sufficiently   shown  injury  to   business  or

property,  and  that  this   injury  was  proximately  caused  by

Appellees.

          As to the third,  "redressibility" element of standing,

Appellants seek, among  other things, declaratory and  injunctive

relief  from  the  Appellees'  blockade activities  --  the  same

activities  that  caused  their   injury.    This  satisfies  the

"necessary causal  connection between the injury  alleged and the

relief requested,"  Vote Choice, Inc. v. DiStefano, 4 F.3d 26, 37                                                            

(1st  Cir. 1993),  and  we  therefore  find  that  the  remaining

Appellants  have  established  the   constitutional  requirements

necessary to confer standing.

          Over  and  above  these constitutional  requisites,  an

analysis  under the  standing  doctrine also  embraces prudential

concerns   regarding   the  proper   exercise   of  the   court's

jurisdiction.  Vote  Choice, Inc., 4 F.3d  at 37.   The remaining                                           

Appellants satisfy these  concerns.  They are asserting their own

rights and  interests in conducting their  lawful business; their

grievances are particularized  and concrete;  and the  Appellants

fall within the  zone of interests  contemplated by the  explicit

terms  of  the RICO  statute  --  namely,  "person[s] injured  in

                               -16-

[their]  business   or  property"   by  an  alleged   pattern  of

racketeering activity.   1964(c); see also, Sedima, S.P.R.L., 473                                                                      

U.S. at 483, 497  (discussing the "far-reaching civil enforcement

scheme"  established by RICO,  and rejecting restrictive readings

of the statute's intended scope).

          Accordingly, we hold  that the remaining  Appellants --

the clinics,  C ceres, Oficinas, Rivera, Gonz lez,  and Castro --

all have standing to maintain this RICO claim.6

          2.  Appellants' standing to maintain a   1985(3) claim                    2.  Appellants' standing to maintain a   1985(3) claim                                                                          

          Appellees also contend that Appellants lack standing to

                                                  

6   Appellees  somewhat  cryptically claim  that Appellants  have
failed to  establish that their injuries  were proximately caused
by the alleged underlying  RICO violation, which in this  case is
extortion under  the Hobbs  Act, 18  U.S.C.    1951(b)(2) (1984).
Under this provision, extortion  means "the obtaining of property
from another, with his consent, induced by wrongful use of actual
or threatened force, violence, or fear."  The intangible right to
freely conduct  one's lawful business  contitutes "property"  for
purposes  of  this  section.    See  Northeast  Women's  Ctr.  v.                                                                       
McMonagle,  868 F.2d 1342, 1350 (3d Cir.), cert. denied, 493 U.S.                                                                 
901 (1989).

   If   Appellees  are  contending   that  Appellants   have  not
sufficiently   proven  the   underlying  extortion   claim,  this
contention again  goes to  the substantive merits  of Appellants'
case, and not to the threshold issue of  standing.  Moreover, the
record  clearly  shows   that  Appellees  used   force  (physical
obstruction,    trespass,     vandalism,    resisting    arrest),
intimidation, and  harassment of  clinic personnel and  patients,
with the specific, uniform purpose of preventing the clinics from
conducting  their normal,  lawful  activities.   The record  also
amply  shows  that  Appellees'  tactics  include  the intentional
infliction  of  property  damage,  and  directly  result  in  the
clinics' loss of business.  It is difficult to conceive  a set of
facts that more clearly  sets forth extortion as it is defined by
  1951(b)(2).  We  therefore are satisfied that, for  the limited
purpose  of  maintaining  their  RICO  claims,   Appellants  have
sufficiently  established  that  Appellees' blockades  constitute
extortion,  and that  the  extortionate acts  proximately  caused
injury or damage to Appellants' property.

                               -17-

maintain their  claim under  the  hindrance clause  of 42  U.S.C.

  1985(3).7   They argue that  claims under the  hindrance clause

require a showing of 1) a class-based, invidiously discriminatory

animus,  and 2) the assertion  of a right  protected against both

private,  as well as official, encroachment.8  As we will discuss

below, it is not entirely clear that Appellees' interpretation of

the hindrance clause's requirements is correct.  

          In any event, their interpretation is irrelevant to the

issue of Appellants'  standing to maintain a    1985(3) hindrance

clause  claim, because  Appellees  have once  again confused  the

substantive  elements of  a cause  of action  with the  threshold

requirements necessary  to confer standing.   Appellants need not

establish the elements of  their cause of action in order to sue,                                                                          

only to succeed on the merits.  In order to have standing to sue,                         

Appellants  must  only  establish  that  the  constitutional  and

prudential considerations set forth above are satisfied.

          It is clear  that Appellants  satisfy the  requirements

for  standing.   First, for  reasons similar  to those  set forth

above,  the clinics,  C ceres,  Oficinas, Rivera,  Gonz lez,  and

Castro all have standing.  They all have sufficiently established

an  injury-in-fact,  either  to   their  physical  plant,   their
                                                  

7  The hindrance clause of   1985(3) prohibits  a conspiracy "for
the   purpose  of   preventing  or   hindering  the   constituted
authorities . . .  from giving or securing  to all persons .  . .
the equal protection of the law." 

8  Appellees base  their arguments on Bray v.  Alexandria Women's                                                                           
Health Clinic,     U.S.   , 113  S. Ct. 753 (1993),  in which the                       
Supreme   Court   held   that   successful   claims   under   the
"deprivation" clause of   1985(3) must establish these elements.

                               -18-

intangible property  right to  conduct lawful business,  or both.

They  have  also  sufficiently established  that  the  Appellees'

activities proximately caused their injuries, and that the relief

they seek here will redress those injuries.  

          Although Libertad  and Emancipaci n did  not allege  or

establish an  injury to business or property sufficient to invoke

the  court's   jurisdiction  on  their  RICO   claim,  they  have

established  an injury-in-fact  sufficient  to  maintain their   

1985(3)  claim.    The   injury-in-fact  requirement  "serves  to

distinguish  a person  with a  direct stake  in the outcome  of a

litigation -- even  though small  -- from  a person  with a  mere                                          

interest in  a problem."   United States v.  Students Challenging                                                                           

Regulatory  Agency Procedures  (SCRAP),  412 U.S.  669, 690  n.14                                                

(1973)   (citations  omitted)   (emphasis  added).     Therefore,

plaintiffs such as Libertad and Emancipaci n need not establish a

particularly damaging injury; they need only  show that they were

directly  affected by  the conduct  complained of,  and therefore

have a personal stake in the suit.  See also Adams v. Watson,  10                                                                      

F.3d 915,  918 (1st Cir. 1993)  (noting that the contours  of the

injury-in-fact requirement are "generous," and that even a slight

injury   suffices  to   confer  standing).   Both   Libertad  and

Emancipaci n had appointments  at, and attempted to enter, one of

the blockaded  clinics.   Both  were, therefore,  targets of  the

Appellees'  activities  which  form  the basis  for  the  alleged

conspiracy in violation of    1985(3), and both were  affected by

the alleged conspiracy to a degree sufficient to confer standing.

                               -19-

          These   Appellants   also   satisfy    the   prudential

considerations involved  in the  standing inquiry.   First, their

claims  do not fall outside the reasonable "zone of interests" of

  1985(3),  which  purports  to  afford remedial  relief  to  all

citizens.  See Bray,     U.S. at   , 113 S. Ct. at  785 (Stevens,                             

J., dissenting) (discussing the statute's legislative history and

intended  scope).  Second, although the Appellants claim to bring

this suit in  part on behalf of all women  in Puerto Rico seeking

family planning services, they are also suing on their own behalf

and  are  therefore  asserting   their  own  concrete  rights  or

interests.   Finally, their claims are  not abstract questions or

generalized    grievances,    but   instead    are   sufficiently

particularized, such that they  may appropriately be addressed by

the judiciary.   We  therefore hold that  Libertad, Emancipaci n,

the clinics, C ceres, Oficinas,  Rivera, Gonz lez, and Castro all

have  standing to maintain their claim under the hindrance clause

of   1985(3).

          The  Grupo Pro  Derechos  is the  only Appellant  whose

standing under   1985(3) is still in question.  Because Grupo Pro

Derechos  is an  association  whose standing  is premised  not on

injury  to  itself  but   to  others,  we  apply  the   test  for

"associational standing,"  which is  slightly different  than the

traditional  standing inquiry.    It  is  well  settled  that  an

association may sue on behalf of its members when 1) at least one

of its members possesses standing to sue in his or her own right;

                               -20-

2) the interests that  the suit seeks to vindicate  are pertinent

to the objectives for  which the organization was formed;  and 3)

neither the  claim asserted nor the  relief demanded necessitates

the personal  participation of affected individuals.   AVX Corp.,                                                                          

962 F.2d at 116 (citations omitted).    

          That Grupo Pro Derechos  satisfies the second and third

prongs of this analysis is not reasonably subject to debate.  The

interests  of  its suit  here  --  to  prevent unlawful  blockade

activities  at abortion clinics in Puerto Rico in order to ensure

access to family planning  services for Puerto Rican women  -- is

not  only pertinent  to the  group's purpose,  it is  its primary                                                              

purpose.  Nor do the group's claims here require that each of its

members participate in the suit or in the relief demanded.

          The only real issue is  whether the Grupo Pro  Derechos

satisfies the first prong -- that is, whether at least one of its

members  has standing  to assert  the claims  in his  or her  own

right.    In the  Appellants'  amended  complaint,  the group  is

described  as  an  association   of  feminist  and  human  rights

organizations and individuals.  Among its members is Nancy Herzig

Shannon,  who testified that she  was harassed during  one of the

blockades, and received a death threat from a protester.  This is

certainly enough to  confer standing on her.   Because it is  not

contested that Herzig  is a member of Grupo  Pro Derechos and she

has  standing on  her own  to  sue, we  hold that  the Grupo  Pro

Derechos  has associational  standing to  maintain the    1985(3)

claim.  

                               -21-

          C.  Appellees' claims of defective service of process                    C.  Appellees' claims of defective service of process

          Appellants contend that the district  court erroneously

dismissed  their claims  against  SLC and  Rescue America  due to

defective service of process.  Specifically, the court found that

the service was defective because the summons failed to state the

name  of the  person  served. The  court's  dismissal, claim  the

Appellants, was based on its incorrect assumption that Appellants

had conceded the issue  of improper service, and was  granted sua                                                                           

sponte  without  affording  them  an opportunity  to  defend  the                

service.

          In fact,  claim  the Appellants,  all  the  defendants,

including SLC and Rescue America, were personally served  by U.S.

Marshals,  and  return of  service  was filed  with  the district

court.  Rescue America and SLC were both  served through a proper

agent as authorized by Fed. R. Civ. P. 4(h).  For Rescue America,

the  U.S. Marshals  served  both Treshman,  the group's  National

Director, and Martin,  the group's Executive Director.   For SLC,

the Marshals served Weslin, the group's national director.  

          We have held that  "the root purpose underlying service

of process is to ensure that a defendant receives fair  notice of

the  suit and  adequate  opportunity to  protect her  interests."

Jardines  Bacata, Ltd. v. D az-M rquez,  878 F.2d 1555, 1559 (1st                                                

Cir. 1989).  When an alleged defect in service is due to a minor,

technical  error,  only  actual  prejudice to  the  defendant  or

evidence of a flagrant disregard of the requirements of the rules

justifies dismissal.    4A  C.  Wright  and  A.  Miller,  Federal                                                                           

                               -22-

Practice & Procedure, Civ.  2d   1088; Benjamin v.  Grosnick, 999                                                                      

F.2d 590,  594 (1st Cir.  1993) (dismissal for  defective service

not  required   where  defect   in  service  did   not  prejudice

defendant); see also,  Hobson v.  Wilson, 737 F.2d  1 (D.C.  Cir.                                                  

1984)  (dismissal for  defective service  should be  granted only

when  defendant was  prejudiced);  United Food  & Comm'l  Workers                                                                           

Union Int'l  v. Alpha  Beta Co.,  736 F.2d 1371,  1382 (9th  Cir.                                         

1984) (dismissal is  generally not justified absent a  showing of

prejudice,  and  defendant's  answer and  general  appearance  in

action  should  prevent  any  technical error  from  invalidating

entire process).  

          Here,  Appellees do  not claim  that they  suffered any

prejudice from the  minor, technical defect in the summonses, and

we  do not discern any prejudice.   It is clear that at all times

during the proceedings, Rescue America and SLC had fair notice of

the suit,  and adequate  opportunity to protect  their interests.

Both  parties' counsel made general appearances at every stage of

the proceeding, and  had ample opportunity to  defend against the

Appellants' claims.  Dismissing the claims against Rescue America

and SLC exalts the form of Rule 4 over its substance and purpose.

We therefore  find that  the district court  improperly dismissed

the Appellants' claims  against Rescue America  and SLC on  these

grounds, and  we accordingly  reinstate the claims  against these

Appellees.    We may  now turn  to  the substance  of Appellants'

claims.

                          III.  ANALYSIS                                    III.  ANALYSIS

                               -23-

          A.  Appellants' RICO claims                    A.  Appellants' RICO claims                                               

          Appellants allege that Appellees have conspired to, and

have conducted  or participated in  the conduct of  an enterprise

through  a pattern of  racketeering activities, specifically with

intent to extort Appellants'  property interest in their business

and  practice of health care, all  in violation of    1962(c) and

(d) of RICO.9 

          To  state a  claim under     1962(c), a  plaintiff must

allege each of  the four elements  required by the  statute:   1)

conduct;  2)  of  an enterprise;  3)  through  a  pattern; 4)  of

racketeering activity.  Feinstein  v. Resolution Trust Corp., 942                                                                      

F.2d 34, 41 (1st Cir. 1991) (citing Sedima, S.P.R.L., 473 U.S. at                                                              

496).  For  claims under    1962(d), a  plaintiff must show  that

each  defendant in the  RICO conspiracy case  joined knowingly in

the scheme and was  involved himself, directly or indirectly,  in

the  commission of at least  two predicate acts.   Feinstein, 942                                                                      

F.2d at  41  (citations  omitted);  see  also  United  States  v.                                                                       

Angiulo, 847 F.2d 956, 964 (1st Cir.) (necessary elements of RICO                 

conspiracy charge are  1) existence of  enterprise; 2) that  each

defendant  knowingly  joined the  enterprise;  and  3) that  each

defendant agreed to  commit, or  in fact committed,  two or  more

predicate acts as part of his participation in enterprise), cert.                                                                           
                                                  

9   Section 1962(c)  of RICO  makes it unlawful  "for any  person
employed  by or associated with any enterprise engaged in, or the
activities of  which affect,  interstate or foreign  commerce, to
conduct or participate, directly or indirectly, in the conduct of
such  enterprise's  affairs  through a  pattern  of  racketeering
activity .  . . ."   Section  1962(d) makes it  unlawful for  any
person to conspire to violate   1962(c).

                               -24-

denied, 488 U.S. 852 (1988).                

          1.  Have Appellants established an "enterprise"?                    1.  Have Appellants established an "enterprise"?                                                                   

          The term "enterprise" is defined in the RICO statute as

including "any individual, partnership, corporation, association,

or  other legal  entity, and  any union  or group  of individuals                                      

associated  in  fact  although not  a  legal  entity."    1961(4)                              

(emphasis   added).     There  are,   therefore,  two   types  of

enterprises:   legal entities  and associations-in-fact.   United                                                                           

States  v. Turkette, 452 U.S.  576, 580-581 (1981).   The Supreme                             

Court  has explained  that in  order  to prove  a  RICO claim,  a

plaintiff  must  show both  an  "enterprise"  and a  "pattern  of

racketeering  activity."   Turkette,  452  U.S.  at   583.    The                                             

enterprise  is an  entity, a  group of  persons associated  for a

common purpose of engaging in  a course of conduct.  The  pattern

of  racketeering  activity, on  the other  hand,  is a  series of

criminal acts  as defined  by the  RICO statute.   The  former is

proved  by  "evidence  of  an  ongoing  organization,  formal  or

informal, and by evidence that the various associates function as

a continuing  unit."  Id.   The latter is proved  by "evidence of                                  

the requisite  number of  acts of  racketeering committed  by the

participants in the  enterprise."  Id.   While the proof  used to                                               

establish these  separate elements  may "coalesce," proof  of one

does  not necessarily establish the other.  Id.  The "enterprise"                                                        

is  not the "pattern of  racketeering activity;" it  is an entity

apart  and  distinct from  the pattern  of  activity in  which it

engages.   The  existence  of  an  enterprise  is,  therefore,  a

                               -25-

separate element which must be proven.  Id.                                                    

          The enterprise need not  be a profit-seeking entity, or

a victim of unlawful activities.   Scheidler, 114 S. Ct. at  804.                                                      

Rather, the  enterprise may  be the  "vehicle" through which  the

unlawful pattern of racketeering activity is committed.  Id.                                                                      

          In addition,  we have  consistently held that  the same

entity cannot do "double duty" as both the RICO defendant and the

RICO enterprise.  See,  e.g., Miranda v. Ponce Federal  Bank, 948                                                                      

F.2d 41, 44-45 (1st  Cir. 1991) (citations omitted).   The person

or persons alleged to be engaged in racketeering activity must be

entities distinct from the enterprise.  Odishelidze v. Aetna Life                                                                           

& Casualty Co., 853 F.2d 21, 23 (1st Cir. 1988) (per curiam).  In                        

other words,  because the  racketeer and  the enterprise must  be

distinct,  Miranda, 948  F.2d at  45, the  enterprise must  be an                            

entity  separate  from the  named  defendants  who are  allegedly

engaging in unlawful activity.    

          The district  court  granted summary  judgment  against

Appellants, finding that they had failed to show the existence of

an  "enterprise."   Relying  on  Turkette,  the court  held  that                                                   

Appellants had adduced  no evidence that the  Appellees formed an

association-in-fact or that they functioned as a continuing unit.

The district court reasoned  that the record shows only  that the

Appellees came together for one "ephemeral gathering," the clinic

blockade in  Puerto Rico  on January  8; it  does not, the  court

continued,   indicate  that  this   activity  emanated   from  an

association distinct from the activities themselves.   Appellants

                               -26-

now  contend that  the district court  erred in  granting summary

judgment on these grounds.

          Appellants   have   offered   evidence  regarding   the

structure, organization, and various activities of  the Appellees

Rescue America, SLC, and PLRT, and claim that it establishes that

each  of  these groups  is  an "association-in-fact"  enterprise.

This  argument,  however, misses  the  point of  our  holdings in

Miranda,  948 F.2d  at 44-45  and the  cases cited  therein.   To                 

support  the  Appellants' RICO  claim,  the  record must  contain

evidence that the Appellees -- Rescue America, SLC, PLRT, and the

individuals -- constitute and operate  as part of an association-

in-fact enterprise.   In other  words, Appellants  must show  the

existence  of the enterprise, of which the Appellees were a part.                                                

As a matter of law, it is not  sufficient that several organized,

ongoing  groups come  together for  one concerted  action, unless                                                                           

those groups can also be shown  to constitute a larger unit, over

and above  their separate  structures and operations,10  and that

this  unit meets  the Turkette  criteria for  an "association-in-                                        

fact."

          We disagree with the district  court's characterization

of the  January 8 blockade  as an "ephemeral  gathering"; despite

Appellees'  protestations to  the contrary,  it is  clear  that a

                                                  

10  This is not to  say that the separate structures and distinct
activities  of  each  Appellee   are  irrelevant.    Evidence  of
structure,  organization, or operations  could indicate  that the
groups' regular  course of conduct involves  their functioning as
part of a larger  enterprise.  It is not,  however, sufficient in
itself to show the existence of the enterprise.

                               -27-

substantial amount  of planning  and coordination  occurred among

the  Appellees  in  preparation  for the  January  8  incident.11

This  evidence  alone,  however,   is  insufficient  to  show  an

enterprise.   There are five  clinic blockades at  issue here; at

only  the January 8 protest,  however, were all  of the Appellees

present or represented.   The  record shows that  the other  four

protests were  organized and conducted solely  by Appellee Welch,

members of  the  PLRT,  and  on  one  occasion,  Carlos  S nchez.

Evidence of  the one  blockade's coordination therefore  does not

lead  ineluctably to a conclusion that the Appellees belong to or

constitute an ongoing organization that functions as a continuing

unit. 

          Appellants  contend that under the generous standard of

review for summary judgment, this one well-planned blockade could                                                                           

indicate  the  existence  of  an  enterprise,  and  that  summary

judgment was  therefore improperly  granted.  We  have repeatedly

held,  however, that mere conjecture does not suffice to create a

factual dispute and  overcome a summary judgment  motion.  Thomas                                                                           

v. Metropolitan  Life Ins. Co, 40  F.3d 505, 508 (1st  Cir. 1994)                                       

(citations omitted).   While  the January  8 blockade  "could" be

just  the   tip  of   the  alleged  enterprise's   iceberg,  this

speculation  can not defeat summary  judgment.  Without more, one

could  just as reasonably  speculate that the  January 8 blockade
                                                  

11  These planning efforts include the financing and arranging of
Treshman  and  Martin's  travel  to  Puerto  Rico,  drafting  and
issuance of press releases, preparation of banners, placards, and
flyers, and  the coordination of meetings,  press conferences and
the blockades themselves.

                               -28-

was a  well-coordinated but one-time activity  of several similar

but otherwise unconnected parties,  and not an act by  members of

an ongoing organization.

          The  Appellants  also  argue  that  because there  were

numerous  blockades, all  using  the same  methods and  involving

similar  groups  and  individuals, and  all  for  the  purpose of

preventing  abortions, it  follows  that  an  enterprise  exists.

Certainly,  these  Appellee  organizations  and  individuals have

similar objectives,  and use  similar methods of  attaining those

goals  -- some  lawful or  even constitutionally  protected, some

not.  Yet  similarity of goals  and methods  does not suffice  to

show  that an enterprise exists; what is necessary is evidence of

systemic linkage, such  as overlapping leadership,  structural or

financial ties, or continuing coordination. 

          Furthermore,  we are  mindful  of  the Supreme  Court's

admonition in NAACP v. Claiborne Hardware Co., 458 U.S. 866, 930-                                                       

932 (1982), that liability for mere membership in an association,

particularly  when that association  is ideological, may conflict

with the First Amendment.  See also Scheidler, 114 S.  Ct. at 807                                                       

(Souter, J.,  concurring)  (discussing possible  First  Amendment

issues  raised by RICO actions against protest groups).  In light

of these  constitutional concerns,  it is  particularly important

that  Appellants   present   sufficient  evidence,   beyond   the

Appellees'  similarity  of viewpoint,  rhetoric and  strategy, to

show an enterprise.  

          To  this  effect,  Appellants  have  submitted  a press

                               -29-

release12 written  in Spanish  and  issued by  Rescue America  in

Houston,  dated March 4, 1994 (one year after the blockades), the

certified translation of which reads in pertinent part:

            Don Treshman,  the controversial national
            director   of  the   anti-abortion  group
            Rescue   America,   announced  today   in
            Houston  a campaign to stop all abortions
            in  Puerto Rico.    Treshman stated  that
            worldwide   Puerto    Rico   is   already
            considered a pro-life success  because of
            the actions  taken by a  local affiliated                                                               
            group,  the  Pro-Life  Rescue Team.  'The
            time  is coming  to  finish what  we have                                                               
            started,'  said Treshman.    At the  same                             
            time,  Treshman   announced  that  Father
            Patrick  Welch will arrive in Puerto Rico
            tomorrow  .   .  .  .  Father  Welch  was
            arrested together with Treshman last year
            as a result of a blockade  in front of an
            abortion  clinic  in San  Juan  .  . .  .
            'Father  Welch   is  representing  Rescue                                                               
            America as the  regional director' .  . .                                                       
            Rescue  America  is  well known  for  its
            creative tactics used  to block  abortion
            clinics in all parts of the United States
            and  in other  countries.   Treshman said
            that it is 'very probable' that an  anti-                                                               
            abortionist group from the  United States                                                               
            may  come to  Puerto Rico within  a short
            time, for the second time 'to participate                                                               
            with  local pro-life groups.'  He refused                                                 
            to indicate whether  the radical group is
            planning to  block access to some  of the
            abortion facilities  . . . ,  but he said
            that 'they will use  all the methods that                                                               
            they believe necessary to save  the lives                                            
            of  the innocent  unborn.'   Father Welch
                                                  

12  We  reject Appellees'  contention that the  press release  is
inadmissible  hearsay.   The press  release is  not hearsay,  but
admissible  evidence as  an admission  of a  party-opponent under
Fed. R. Evid. 801(d)(2)(A).

   Appellants also  point to  statements allegedly made  by Welch
and  reported in a local newspaper as supporting the existence of
an  enterprise.    These  newspaper articles,  unlike  the  press
release, are hearsay, and thus inadmissible to prove the truth of
the matters asserted therein.

                               -30-

            will supposedly give more  details during
            a press conference today . . . . 

(Emphasis added).   Additionally, although Appellee  Welch denied

that  the PLRT  was affiliated  with  any other  organization, he

stated that he "shared  information" with other groups, including

Rescue  America,  on  a  regular  basis,  by  faxing  and mailing

tactical manuals, videos, pamphlets, press releases, and activity

updates to one another. 

           These facts, viewed in the light most favorable to the

Appellants, strongly suggest  that the Appellees  Rescue America,

PLRT,  Welch,  and  Treshman   constitute  or  are  part  of   an

"association-in-fact."   Rescue America's press release claiming,

if not boasting of,  its "affiliation" with the PLRT,  and naming

Welch as a "regional director," is highly competent evidence that

the two groups are connected in a somewhat formal sense, and that

they share common leaders  or organizers -- in other  words, that

they  function  as a  continuing unit.    That the  press release

announced the groups' plans to "continue" their efforts in Puerto

Rico, over a year  after the blockades, also indicates  a ongoing                                  

relationship among those Appellees.   We therefore find that  the

Appellants have adduced  sufficient evidence  of an  "enterprise"

among Rescue  America, Welch,  Treshman, and the  PLRT to  defeat

summary judgment, and  we reverse the district  court's ruling as

to the existence of an enterprise. 

          Appellants have  not, however, pointed to any competent

evidence  that the Appellees Weslin, Martin, or the SLC have been

or are associated with any of  the other Appellees on an  ongoing

                               -31-

basis, or that they  function with them  as part of a  continuing

unit.  In  fact, the  record shows nothing  more than that  those

Appellees  planned  and participated  in  one  blockade with  the

others.     Furthermore,   although  Welch   testified  that   he

communicates  with Appellee S nchez  as often as  every other day

about  their  groups'  activities,   he  denied  that  they  ever

discussed blockades, and  we find  no evidence in  the record  to

indicate otherwise, or suggesting that S nchez is associated with

the PLRT or  Welch.  We  therefore find that the  Appellants have

not adduced sufficient evidence that Weslin, Martin, S nchez, and

the SLC are part of any RICO  enterprise, and affirm the district

court's  dismissal  of  Appellants'   RICO  claims  as  to  those

Appellees only.

          2.   Have   Appellants   established   a  "pattern   of                    2.   Have   Appellants   established   a  "pattern   of                                                                           
               racketeering activity"?                         racketeering activity"?                                               

          Under  the terms  of the  RICO statute,  a "pattern  of

racketeering activity requires at  least two acts of racketeering

activity."   18 U.S.C.   1961(5).  The definitional section "does

not so much define  a pattern of racketeering activity as state a

minimum necessary condition for the existence of such a pattern."

H.J.  Inc.,  492  U.S.  at  237.    The  two  predicate  acts  of                    

racketeering activity must be acts chargeable or indictable under

any one or more  of certain specified criminal laws.   Feinstein,                                                                          

942  F.2d at  42; 18  U.S.C.    1961(1)(B).   These  acts include

                               -32-

"extortion" as  it  is defined  in  the Hobbs  Act,  18 U.S.C.   

1951(b)(2).13    In addition,  a RICO plaintiff  must demonstrate

that the predicate acts are  related, and that they amount to  or

pose a threat  of continued  criminal activity.   H.J. Inc.,  492                                                                     

U.S. at 237.   

               a.  Relatedness                         a.  Relatedness

          We  have  noted that  "the  relatedness test  is  not a

cumbersome one for a RICO plaintiff."  Feinstein, 942 F.2d at 44.                                                          

A RICO plaintiff  establishes that predicate acts  are related by

demonstrating  that  they "have  the  same  or similar  purposes,

results, participants,  victims,  or methods  of  commission,  or

otherwise are interrelated  by distinguishing characteristics and

are  not isolated events."  H.J. Inc.,  492 U.S. at 241; see also                                                                           

Fleet  Credit Corp., 893 F.2d at 445.  A fact-specific allegation                             

of  a single common scheme can be used to satisfy the relatedness

requirement.  Feinstein,  942 F.2d at 44.  As  the district court                                 

succinctly and  correctly noted,  there is little  doubt in  this

case that the alleged predicate acts are related.  

          Appellees  state,  however,   that  the   "relatedness"

requirement is not met as to Treshman and Rescue America,  as the

record  does not  reflect  that they  engaged  in more  than  one

predicate act.  This  bare assertion seems to rest on  the faulty

                                                  

13   As we explained  above, this provision  defines extortion as
"the  obtaining  of  property  from another,  with  his  consent,
induced by wrongful use of actual  or threatened force, violence,
or  fear."  The intangible  right to freely  conduct one's lawful
business  contitutes "property"  for  purposes of  this  section.
Northeast Women's Ctr., 868 F.2d at 1350.                                

                               -33-

premise that  each blockade  constitutes only one  predicate act.

Appellees ignore the possibility that more than one predicate act

--  that is,  more  than one  act  that constitutes  extortionate

activity  -- may have been  committed at each blockade, including

the January  8  blockade in  which  Rescue America  and  Treshman

participated.   For  example,  several  instances  of  vandalism,

harassment, and verbal  threats occurred at  the one blockade  at

which  Treshman and Rescue America were present; each instance is

arguably an extortionate, predicate act.

          Furthermore, the physical presence of all the Appellees

in Puerto Rico  is not necessarily  required for  the acts to  be

related, particularly  for the Appellants' conspiracy  claim.  We

have  held that  "a RICO  conspiracy [under    1962(d)]  does not

demand  total fusion or  that all  defendants participate  in all

racketeering acts, know of the entire conspiratorial sweep, or be

acquainted with all other defendants."   United States v. Boylan,                                                                           

et al.,  898 F.2d 230, 242 (1st Cir.), cert. denied, 498 U.S. 849                                                             

(1990).  The plaintiff need only show that the component parts of

a conspiracy  were linked together in  such a way as  to afford a

plausible basis for the inference that an agreement existed.  Id.                                                                          

A  RICO conspiracy claim under    1962(d) thus  covers direct and

indirect participation in a predicate act, including preparation,

planning,  and  direction.    We therefore  affirm  the  district

court's  ruling   that the  Appellants have established  that the

predicate acts are related.

               b.  Continuity                         b.  Continuity

                               -34-

          In order  to establish the continuity  of the predicate

acts, a plaintiff  must show  either 1) that  the acts amount  to

continued criminal activity, in that the related acts extend over

a period  of time;  or 2)  that  the predicate  acts, though  not

continuous,  pose a threat of continued activity.  H.J. Inc., 492                                                                      

U.S. at 242;  Fleet Credit Corp., 893 F.2d at  446.  Because RICO                                          

was  intended  by Congress  to  apply only  to  enduring criminal

conduct, predicate acts extending  over a few weeks or  months do

not generally satisfy  this requirement.  Feinstein,  942 F.2d at                                                             

45.  Under the second, "threat" approach, however, even where the

predicate  acts occur in a narrow time frame, the requirement can

still  be satisfied  by  demonstrating "a  realistic prospect  of

continuity over an  open-ended period  yet to come."   Id.   This                                                                   

approach  "necessitates  a  showing  that  'the  acts  themselves

include a  specific threat  of repetition  extending indefinitely

into  the future,  [or] .  . .  are part  of an  ongoing entity's

regular way of  doing business.'"   Id. (quoting  H.J. Inc.,  492                                                                     

U.S. at 242).  

          Under the first method of establishing continuity,  the

district court found, we think correctly, that the five blockades

over a three-month period did not constitute a  closed-end period

of continued  criminal conduct.   Appellants do  not specifically

contest this finding here.   Rather, they challenge the  district

court's finding  that the  record does  not  reveal "a  realistic

prospect that the  activity challenged in  this suit will  resume

with  enduring effects,"  and that  therefore, no  continuity was

                               -35-

established.

          Appellants point  out that the predicate  acts involved

in this  case -- the  blockades, vandalism,  and the  threatening

harassment  of clinic personnel and  patients -- are  part of the

regular way that the defendants conduct their ongoing activities.

The  entire purpose  of  Rescue  America,  the  PLRT,  and  their

leaders,  contend the  Appellants, is  preventing  abortions, and

they  do this  by  regularly using  unlawful  as well  as  lawful

tactics.   Appellants further argue,  and the record  shows, that

part of the Appellees' strategy is to strike randomly with little

or  no  warning  of which  clinic  they  will  target, making  it

inherently difficult or impossible  to determine whether and when

they  will blockade  again. There  is also  evidence  that Rescue

America has  been conducting  protests and blockades  for several

years, and shows  no signs  of abating or  changing its  unlawful

tactics.   Indeed,  the March  4, 1994  press release,  quoted in

relevant part  above, strongly indicates that  the Appellees plan

to continue their activities in Puerto Rico, lawful and unlawful.

          Appellees contend  that  there  is  nothing  about  the

challenged conduct  that by its  nature projects into  the future

with a threat of repetition.  The  January 8, 1993 blockade, they

claim,  was  a  "special  gathering,"  an  event unlikely  to  be

repeated.   They point out  that Treshman left  Puerto Rico after

the  blockade and has "no immediate plans  to return."  It is not

the nature of the conduct itself, however, that suggests a threat

                               -36-

of continuing; it is the fact that the Appellees' regular way  of

conducting their  affairs involves the illegal  acts conducted at

that blockade,  and that the  Appellees have  admitted that  they

plan to "continue their  efforts."  Moreover, Treshman's physical

presence in Puerto Rico is not necessary for Appellees to plan or

threaten  future unlawful  blockade activities in  furtherance of

the  alleged  conspiracy.    We therefore  find  that  sufficient

evidence in the record raises a genuine issue of material fact as

to whether  the Appellees' conduct  posed a threat  of continuing

activity, and  that the  district  court thus  erred in  granting

summary judgment against the Appellants on this basis.

          Accordingly,  we  remand  the Appellants'  RICO  claims

against Appellees  Welch, Treshman, Rescue America,  and the PLRT

only, for further proceedings to determine whether Appellants can

prove the elements of their RICO causes of action.

          B.  The Appellants' Section 1985(3) claims                    B.  The Appellants' Section 1985(3) claims                                                              

          The  Appellants  also  claim  that  Appellees'  actions

violate  the second  clause  of  42 U.S.C.     1985(3).14     The
                                                  

14  Section 1985(3) provides:

            If  two or  more persons  . .  . conspire
            . . .  for  the  purpose   of  depriving,
            either directly or indirectly, any person
            or   class  of   persons  of   the  equal
            protection  of  the  laws,  or  of  equal
            privileges and immunities under the laws;
            or  for  the  purpose  of  preventing  or                                                               
            hindering the constituted authorities . .                                                           
            . from  giving or securing to all persons                                                               
            . . . the equal protection  of the laws .                                                             
            . . the party  so injured or deprived may
            have  an  action  for  the   recovery  of
            damages . .  . against one or more of the

                               -37-

district court granted summary judgment for the Appellees on this

claim, holding that  the Appellants had not  adduced any evidence

that  Appellees' purpose or intent was  to hinder law enforcement

authorities  from   securing  for  women  their   right  to  seek

abortions.   The court reasoned  that because the  purpose of the

Appellees' activities was "to  'stop the killing of babies,'"  or

prevent   abortions,  "and   not   ultimately   to   impede   law

enforcement," the Appellants had not met their burden.

          We think  that the  district court's reasoning  on this

point misses the trees for the forest.  It is akin to saying that

a bank robber lacks mens rea and thus cannot be convicted because

his  ultimate objective was to make money, not to commit robbery.

While it is indisputable that the broader objective behind all of

the  Appellees'  actions  is  the prevention  of  abortions,  the

properly  framed issue  is  whether, in  effectuating that  goal,

Appellees purposefully  employed tactics designed to  prevent the

authorities  from  securing  equal  protection  of  the  laws  to

Appellants.  In  order to  address this issue,  however, we  must

first analyze just what constitutes such a violation; put another

way, we must determine  what a plaintiff must establish  in order

to maintain a claim under   1985(3)'s hindrance clause.  

          We  embark  on  this analysis  with  relatively  little

guidance.  Although the Supreme  Court has interpreted the  first

                                                  

            conspirators.

(Emphasis added).  Only the second clause,  called the "hindrance
clause," is relevant to the instant case.

                               -38-

clause,  called the  "deprivation clause," of    1985(3),  it has

never construed the hindrance clause,  and in fact, has expressly

left this question open.  Bray, 113 S. Ct. at 764-66.  To further                                        

complicate matters,  several Justices  of the Bray  Court offered                                                            

conflicting  views,  in  dicta,  on  the  interpretation  of  the

hindrance  clause.     Nevertheless,   the   Court's      1985(3)

jurisprudence  is instructive  here, and  is therefore  a logical

starting point for our analysis.

          The Supreme Court  has held  that in order  to prove  a

private conspiracy  under the deprivation clause of    1985(3), a                                                   

plaintiff must  show 1)  that some  racial, or  perhaps otherwise

class-based,  invidiously discriminatory  animus  lay behind  the

conspirators' actions,  and 2)  that the  conspiracy is aimed  at

interfering with  rights that  are protected against  private, as

well  as official,  encroachment.15   Bray,  113  S. Ct.  at  758                                                    

(citing  Griffin  v.  Breckenridge,  403  U.S.  88,  102  (1971);                                            

Carpenters  v.  Scott,   463  U.S.  825,  833  (1983)).     These                               

requirements are necessary  to limit the clause  to its intended,

constitutional purpose and prevent its use as a "general  federal

tort law."  Griffin, 403 U.S. at 102.                               

          Applying  its  deprivation  clause  precedents  to  the

context of abortion clinic blockades, the Court held in Bray that                                                                      

the  phrase  "otherwise  class-based, invidiously  discriminatory

                                                  

15  Thus far the Supreme Court has recognized two such rights for
deprivation clause  purposes:  the Thirteenth  Amendment right to
be free from  involuntary servitude, and the right  of interstate
travel.  Bray, 113 S. Ct. at 764.                       

                               -39-

animus" could not apply to "women seeking abortions" because they

were not a protected class.  Bray,  113 S. Ct. at 759.  The Court                                           

further held that the record  of that case did not indicate  that

the protesters were motivated  by a purpose directed at  women in

general, but  rather at stopping abortions.  Id. at 759-60.   The                                                         

Court did not specifically rule on whether women in general could

ever  be  a  protected class;  it  did  state  that the  "animus"

requirement  could be  met  not only  by "maliciously  motivated"

discrimination against  women, but by "assertedly  benign (though

objectively invidious)" discrimination as well.  Id. at 759.  The                                                             

Court explained that such assertedly benign  discrimination would

demand, however, "at  least a  purpose that focuses  on women  by

reason of their  sex --  for example (to  use an illustration  of

assertedly benign  discrimination), the purpose of 'saving' women

because they  are women  from a combative,  aggressive profession

such  as the practice of law."  Id.   The Court further held that                                            

because  abortion was a right protected against official, but not

private, encroachment,  the  Bray plaintiffs  could not  maintain                                           

their  cause  of action  under the  deprivation  clause.   Id. at                                                                       

762.16 

          The  Bray  majority  (consisting  of  Justices  Scalia,                             

White, Kennedy,  and Thomas and Chief  Justice Rehnquist) refused

to consider any hindrance clause claim, stating that such a claim                                   

                                                  

16   The Bray majority  also rejected the  plaintiffs' claim that                       
the  protesters'  activities  deprived  them of  their  right  to
interstate travel, holding that impairment of the protected right
must be "a conscious objective" of the conspirators.  Id. at 762.                                                                  

                               -40-

was not properly before the Court.  Id. at 764-65.  In explaining                                                

its  refusal to interpret the hindrance clause, however, the Bray                                                                           

majority  stated in  dictum  that a  cause  of action  under  the

hindrance clause  "would seem  to require the  same 'class-based,

invidiously discriminatory animus' that the  'deprivation' clause

requires."  Id. at 765.  The majority reasoned that the source of                        

the animus requirement is the statute's language requiring intent

to  deprive  of  "equal  protection"  or  "equal  privileges  and

immunities,"  and that  such  language appears  in the  hindrance

clause as well.  To hold otherwise, the majority explained, would

require  construing the phrase  "equal protection" differently in

two  clauses of the same statute, contrary to basic principles of

statutory construction.   Id. at 765-66 (citing Griffin, 403 U.S.                                                                 

at 102).  The Bray majority also roundly criticized the dissents'                            

arguments  that the  deprivation clause's  second requirement  --

that the right be protected against private, as well as official,

encroachment  -- would  not  necessarily apply  to the  hindrance

clause as well.  Id. at 766-67.                              

          The four  dissenting Justices responded  that the plain

language of   1985(3) does not require the same restrictions on a

hindrance clause cause of action.  Justice Souter  contended that

neither  restriction would apply to the hindrance clause.  Id. at                                                                       

776-77 (Souter,  J., dissenting).  Justices  Stevens and Blackmun

argued that a class-based animus was required under the hindrance

clause,  but that it can be inferred if the conspirators' conduct

burdens activities that are performed exclusively by members of a

                               -41-

protected  class,  such  as women.    Id.  at  787 (Stevens,  J.,                                                  

dissenting).    Justice  O'Connor, joined  by  Justice  Blackmun,

contended  that class-based animus is  required.  She  went on to

argue  that women  are a  protected class,  and  that class-based

discrimination is met whenever the motivation of the conspirators

is directly related to the characteristics of that class, such as

the ability to become pregnant or to terminate pregnancy.  Id. at                                                                       

801  (O'Connor,  J.,  dissenting).    Further,  Justice  O'Connor

argued,  the   hindrance  clause   does  not  require   that  the

constitutional   right   be   one   protected   against   private

encroachment.  Id. at 803 (O'Connor, J., dissenting).                           

          Only one court has  interpreted the requirements of the

hindrance  clause in  the rather  muddy wake  left by  Bray.   In                                                                     

National  Abortions Fed'n v.  Operation Rescue,  8 F.3d  680 (9th                                                        

Cir. 1993),  the Ninth Circuit  examined the varying  opinions of

the Bray justices in light of the language of the statute itself,                  

and  decided that the hindrance clause provides a cause of action

only where the purposeful hindering of the police was directed at

a protected  class exercising  a constitutional right.   National                                                                           

Abortions Fed'n, 8 F.3d at 685.  It would be considered "directed                         

at the class"  if the activity is  one exclusively engaged  in by

that class.  Id.  The court therefore held that  "a conspiracy to                         

prevent or  hinder state  law enforcement officers  from securing

the  constitutional rights  to  an abortion  for  women, a  class

exclusively seeking  to exercise that right,  is actionable under

the  hindrance clause."    Id. at  687.   Not  surprisingly,  the                                       

                               -42-

Appellants urge  us that  National Abortions Fed'n  is persuasive                                                            

and  applicable here,  whereas Appellees  contend that  the Ninth

Circuit's   reasoning   is  unsound   and   the   facts  entirely

distinguishable from those at bar.

          Although  we find  the  court's reasoning  in  National                                                                           

Abortions Fed'n helpful, we  cannot follow it blindly.   Instead,                         

we  must  perform  our  own  analysis, guided  by  the  statute's

language and the cases discussed, to determine 1) whether a claim

under the hindrance clause requires some class-based, invidiously

discriminatory  animus; 2) if so, whether women are such a class;

3)  if  so,  whether  Appellants  have  sufficiently  shown  that

Appellees  possess  such animus;  and  4)  whether the  hindrance

clause encompasses  rights protected  against  official, but  not

private, encroachment.  

          1.  Does the hindrance clause require "animus"?                    1.  Does the hindrance clause require "animus"?                                                                 

          The source of the "animus" requirement for claims under

the  deprivation  clause  is  the statute's  language  "requiring

intent to  deprive of equal  protection, or equal  privileges and                                                           

immunities."  Griffin,  403 U.S. at  102 (emphasis in  original).                               

By requiring  such a  class-based animus,  the Griffin  Court was                                                                

attempting  to give full effect to  the statute's purpose without

creating a "general federal tort law."  Id. at 101-102.  In Bray,                                                                          

the Court, albeit in dictum, stated clearly that this requirement

should also apply to the hindrance clause, lest the same phrase -

-  "equal  protection" --  be construed  differently in  the same

statute.

                               -43-

          We  are persuaded  by this  common sense  argument, and

Appellants  have  offered  no  alternative  contentions  for  our

consideration  on  this  issue.17    We  therefore  hold  that  a

plaintiff  under the hindrance clause of   1985(3) must show that

the  alleged  conspiracy  was  motivated  by  some   class-based,

invidiously discriminatory animus.  

          2.  Are women a protected class?                    2.  Are women a protected class?                                                   

          Although it did not expressly answer this question, the

Bray majority did concede that women may be a protected class for              

   1985(3)  purposes, and  based much  of  its reasoning  on this

possibility.  Bray, 113 S. Ct. at 759.  Certainly, nothing in the                            

statute  or its legislative history precludes such a result.  The

legislative history of   1985(3) confirms that even though it was

primarily  motivated by the  mob violence  directed at  the newly

emancipated  slaves in  the Reconstruction  era, "its  protection

extended to 'all  the thirty-eight  millions of  the citizens  of

this nation.'"  Bray, 113 S. Ct. at 785 (Stevens, J., dissenting)                              

(quoting  Cong.  Globe,  42d   Cong.,  1st  Sess.,  484  (1871)).

Moreover,  it is  logical that,  at the  very least,  the classes

protected  by   1985(3) must encompass those classifications that

merit heightened scrutiny under Equal Protection Clause analysis,

of  which  gender  is  one.    See  id.  at  801  (O'Connor,  J.,                                                

dissenting). 

          Perhaps not surprisingly,  then, several other circuits
                                                  

17  Appellants  merely state that  we "need not" rule  on whether
such  an animus is required, because they have adduced sufficient
evidence that Appellees have demonstrated such animus.

                               -44-

addressing  this  question have  all  concluded  that women  fall

within the  statute's protection.   See, e.g., National  Org. for                                                                           

Women v. Operation Rescue, 914 F.2d 582, 585 (4th Cir. 1990); New                                                                           

York State Nat'l Org. for Women v. Terry, 886 F.2d 1339, 1359 (2d                                                  

Cir. 1989), cert. denied, 495 U.S. 947 (1990); Volk v. Coler, 845                                                                      

F.2d 1422, 1434 (7th Cir. 1988); Novotny v. Great Am. Fed. Sav. &                                                                           

Loan Ass'n, 584 F.2d 1235, 1244 (3d Cir. 1978) (en banc), vacated                    

on other grounds, 442 U.S. 366 (1979).

          Accordingly, we  hold that women are  a protected class

falling  within  the  ambit  of  the  protections  afforded  by  

1985(3). 

          3.   Have  Appellants shown  that Appellees  possess an                    3.   Have  Appellants shown  that Appellees  possess an                                                                           
               invidiously discriminatory animus against women?                         invidiously discriminatory animus against women?                                                                        

          The  Appellants  contend that  they have  adduced ample

evidence that the Appellees  are motivated in their actions  by a

maliciously  motivated animus  against  women in  general.   They

point out  that the protesters  who blockade  the clinics  scream

discriminatory  epithets to  women attempting  to enter,  such as

"lesbians, killers . .  . lesbians can't have babies."   Appellee

Weslin  testified as to  his belief that many  women who are pro-

choice are  "lesbians," "drug  addicts" who "barbecue  babies" in

front  of  the  clinics,  "satan worshippers,"  and  "people  who

surround baby killers."     

          Appellants also contend that Welch and Weslin have both

amply  demonstrated   an   assertedly  benign   but   objectively

discriminatory animus towards women.  They point to  testimony of

both  Welch  and  Weslin  that  most  women  are  ignorant  about

                               -45-

abortion, and that  they believe  they must inform  women of  the

"true" facts about  abortion in  order to "save"  the women  from

being  "victimized"  by  friends,  family  and  society.    Welch

testified  that the women seeking abortions at the clinics are so

"grossly ignorant"  that they are not  "culpable" for "murdering"

their babies,  and that it  is his  job to  "protect" women  from

their own decisions to have abortions.  

          Appellees  argue that  these  remarks  are intended  to

"empower"  women, and  that  Appellants  mischaracterize them  in

labelling  them  as paternalistic  and  patronizing.   Appellees'

strenuous  contentions  to  this  effect  are wholly  conclusory,

however, and therefore cannot  serve as the basis for  a judgment

as a matter of law.  The  Appellants have pointed to a great deal

of testimonial evidence that  at the very least raises  a genuine

dispute as to whether the Appellees possess discriminatory animus

towards women, and this issue is material to the outcome of their

  1985(3) claim.  We therefore find that the district court erred

in  granting summary  judgment on  these claims,  and remand  for

further  proceedings to  determine  whether Appellees  possess  a

discriminatory animus,  either  overtly malicious  or  assertedly

benign,  against women  in general.   Unless  such animus  can be

established,   Appellants'  hindrance   clause  claims   must  be

dismissed.

          4.   Does  the  hindrance  clause   encompasses  rights                    4.   Does  the  hindrance  clause   encompasses  rights                                                                           
               protected only against official, but  not private,                         protected only against official, but  not private,                                                                           
               encroachment?                         encroachment?                                     

          Section  1985(3) does  not "'provide[]  any substantive

                               -46-

rights itself' to  a class conspired  against."  Carpenters,  463                                                                     

U.S.  at  833  (quoting Great  Am.  Fed'l  Sav. &  Loan  Ass'n v.                                                                        

Novotny,  442 U.S. 366, 372 (1979)).  The rights, privileges, and                 

immunities  that    1985(3)  vindicates must  therefore be  found

elsewhere, presumably in the Constitution.   Id.  In  Carpenters,                                                                          

the Court examined   1985(3) in its entirety and concluded that a

conspiracy  to infringe  First Amendment  rights  (protected only

against  official,  but  not  private, encroachment)  "is  not  a                                                                        

violation  of    1985(3) unless it  is proved  that the  State is                                         

involved in the conspiracy or that  the aim of the conspiracy  is                                       

to influence the activity of the State."  Carpenters, 463 U.S. at                                                              

830 (emphasis added).   When the right deprived is one  protected

against only  official encroachment, a plaintiff  must prove that

"the   State  was  somehow   involved  in  or   affected  by  the                                                                      

conspiracy."    Id.  at 833  (emphasis  added).    Claims brought                            

specifically under the  deprivation clause of    1985(3) --  that                                             

is,  alleging  that   a  private  conspiracy  is  aimed   at  the

deprivation of  a constitutional  right -- must  therefore allege                     

that the right infringed is one guaranteed against both  official

and private encroachment.  Id. (emphasis added); Bray, 113 S. Ct.                                                               

at  758 (affirming that claims under  the deprivation clause must                                                               

allege  a  right  protected  against both  private  and  official

encroachment).  When  a  claim  is brought  under  the  hindrance                                                                           

clause -- that is,  alleging a conspiracy to hinder or impede law

enforcement officials from securing  equal protection of the laws

to a  class of citizens   --  the same  constitutional and policy

                               -47-

concerns  are not  triggered.  The  hindrance clause,  unlike the

deprivation clause, implicates the ability of the State to ensure                                                    

and safeguard  rights protected  against any infringement.   When

private  individuals conspire  for  the purpose  of arresting  or

impeding the State's power to protect or  secure equal protection

of  the laws  to  a group  of  citizens, those  conspirators  are

supplanting the State's conduct  with their own.  It  seems clear

to  us that  such a  conspiracy is  precisely the  type that  the

Carpenters Court was referring to  when it discussed a conspiracy                    

"to influence the activity  of the State" and thereby  prevent it

from  securing equal  protection  of the  laws  to its  citizens.

Carpenters, 463 U.S. at  830.  When  the State's conduct is  thus                    

arrogated,   state  action  is  clearly  implicated,  and  rights

protected   only  against  official   infringement  are  likewise

implicated. 

          Moreover, because the hindrance  clause applies only to

conspiracies to  hinder or  impede state officials,  it does  not

raise the same  "specter of federalizing general  tort laws," one

of  the  major  concerns  expressed in  Griffin  and  Carpenters.                                                                          

National  Abortions Fed'n, 8 F.3d  at 685.   The hindrance clause                                   

provides a cause of action only where the purposeful hindering of

state  officials was  directed at  denying or  infringing  on the

rights  of a group  of citizens;  it is,  therefore, considerably

narrower  by its own terms than the deprivation clause, and could

not  be used to vindicate ordinary trespasses or torts in federal

court.  See id.                        

                               -48-

          We  therefore  hold  that   claims  brought  under  the

hindrance  clause  of    1985(3) do  not  require that  the right

allegedly   infringed   be   one   guaranteed   against   private

encroachment, but  need only  be one guaranteed  against official

encroachment.

          This  is  not  to say  that  any  action  which delays,

impedes or hinders law  enforcement officials is actionable under

the hindrance  clause.  The  right infringed  as a result  of the

conspiracy must be constitutionally  protected or guaranteed, and

the purpose, not merely the effect, of the conspiracy, must be to                                            

impede  state   officials  in  their  efforts   to  secure  equal

protection of the laws.  

          Applying these principles  here, we examine  the record

to  determine if  Appellants  have shown  sufficient evidence  to

raise a genuine dispute over whether Appellees intended to hinder

law   enforcement  officials   from  securing   to  women   their

constitutionally protected right to abortion.   Appellees contend

that there is  no evidence  that they intended  to hinder  police

efforts in any way.  The testimony of Appellees Welch and Weslin,

however,  belies this  contention.   Welch  testified that  their

purpose  is  to  close  down  the  clinics  and  thereby  prevent

abortions.   Weslin admitted during his testimony that one of the

reasons that the protesters intentionally go limp  or flail their

limbs when arrested by  the police is to  make it more  difficult

and time-consuming for the police to arrest them, thereby "buying

time" for the unborn.

                               -49-

          This evidence of the Appellees' statements and tactics,

while not conclusive, is certainly  sufficient to raise a genuine

dispute  as  to  whether  Appellees'  intent  was  to hinder  law

enforcement  officials,   an  issue  of  fact   material  to  the

Appellants' claims.  We therefore hold that  summary judgment was

improperly granted, and remand  these claims to determine whether

Appellees  intended to  hinder  law  enforcement  officials  from

securing to women their right to obtain abortions.18

                         IV.  CONCLUSION                                   IV.  CONCLUSION

          For the  foregoing reasons, we affirm  in part, dismiss                                                                           

in part, and  reverse and remand for  proceedings consistent with                                                                           

the instructions stated in this opinion.                                                 

                                                  

18   Appellees  also contend  that there  is no  evidence in  the
record  that a  conspiracy exists  among them.   This  contention
simply has no merit.   The evidence indicates that  the blockades
are mobilized on   a large scale, with many individuals acting in
an tightly organized, disciplined fashion.  The overt acts of the
alleged   conspiracy  include:     mobilizing,   organizing,  and
orienting   all   the   blockades'   participants;   transporting
participants   to  the  clinics;   ordering  the  "mangled-fetus"
stickers used to deface clinic property; organizing and preparing
banners and placards used to block clinic entrances; drafting and
distributing  press releases  to recruit  participants; arranging
and  financing  travel  to Puerto  Rico;  and  the delay  tactics
described above.  All of this evidence raises at least  a genuine
issue  as to whether a  conspiracy exists, and  we therefore find
that summary judgment was improperly granted.  

                               -50-